—Order and judgment (one paper), Supreme Court, New York County (Walter Tolub, J.), entered February 22, 2000, modifying the parties’ judgment of divorce so as to increase plaintiff’s obligation to pay defendant child support, after a hearing conducted pursuant to a prior order, same court and Justice, entered August 31, 1999, which declared the child support provisions of the parties’ separation agreement, incorporated but not merged into the judgment of divorce, to be void and directed a hearing to recalculate plaintiffs retroactive and prospective child support obligations, unanimously reversed, on the law, without costs, and said order and judgment vacated in view of this Court’s prior order reversing the IAS court’s order of August 31, 1999 (280 AD2d 296). Concur — Williams, J. P., Mazzarelli, Wallach, Buckley and Friedman, JJ.